Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 1 of 12

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

EMPLOYMENT DISCRIMINATION COMPLAINT FOR
PRO SE LITIGANTS IN ACTIONS FILED UNDER
42 U.S.C. § 2000e, et seq., (Title VII of the Civil Rights Act)

 

 

 

29 U.S.C. § 621, et seq., (Age Discrimination in Employment Act); or \ Q (

42 U.S.C. § 12112, et seg., (Americans with Disabilities Act) 6

Ug \ 6
Mares stan (\t

(Write the full Name of each Plaintiff \\

who is filing this complaint. If the \w

names of all the Plaintiffs cannot fit

in the space above, please write

“see attached” in the space and
attach an additional page with the

 

 

 

full list of names.)
V. Case No.: 3:20-cv-5950-MCR-EMT
. (To be filled in by the Clerk's Office)
Stansta 5k Cuil
Scuth €68, FNC
(Write the fill name of each Defendant Jury Trial Requested?
who is being sued. If the names of all AYES oNO

the Defendants cannot fit in the space
above, please write “see attached” in
the space and attach an additional page
with the full list of names.)

- FILED USDC FLND PN
/ MAR 10°21 PHO:47 wath

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/F orms

eee RMN Y CRS ONAN Neg te eye ce at gy capes as tat
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 2 of 12

 

 

 

EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION ,
DISMISSAL AND NOTICE OF RIGHTS

To: Marcus |. Moton From: Mobile Local Office

8800 Pineforest Road 63 S Royal Street

Apartment 6303 Suite 504

Pensacola, FL 32534 Mobile, AL. 36602

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
ARLENE A. GORCEY,

510-2018-04822 Investigator (251) 690-2177

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

HO BUUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

?
Cua LaCou 08-07-2020

 

 

Enclosures(s) Erika LaCour, (Date Mailed)
Local Office Director
ce: SKANSKA USA, INC.
clo Katherine Nyquist, Esq.
1300 IDS CENTER
80 South 8th Street
Minneapolis, MN 55402-2136

 
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 3 of 12

I. PARTIES TO THIS COMPLAINT
A. Plaintiff

1. Plaintiff's Name:

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

2. Plaintiff's Name:

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

 

(Provide this information for any additional Plaintiffs in this case by
attaching an additional page, as needed.)

B. Defendant(s)

1. Defendant’s Name: Sans ba USK 0, Sutheast INC

Name of Employer (if relevant) SKans Ka USA Cai] Sautheast EN
Address: [2.0 | H Q VES Are er

Talla hassee, Fl
City, State, and Zip Code: TG | llaha SS €é { rl, 3736/

NDFIL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 2
ClerkAdmin/Official/Forms

{ANA A tL ene ay ab ag ese tee age Ce

10° Prgaryanpseneg payin grine nese

 

[ease ERNE NE ECON NT NN ge
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 4 of 12

2. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

(Attach a page to provide this information for any additional

Defendants.)

II. BASIS FOR JURSIDICTION

This case is brought for discrimination in employment pursuant to:

(Check all that apply)

x Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e -
§ 2000e-17 (race, color, gender, religion, national origin) (Note: To bring
a federal lawsuit under Title VII, you must first obtain a Notice of Right
to Sue letter from the Equal Employment Opportunity Commission.)

O Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §
621 to § 634. (Note: To bring a federal lawsuit under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

O Americans with Disabilities Act of 1990 [A.D.A.], as codified, 42 U.S.C.

§ 12112 to § 12117. (Note: To bring a federal lawsuit under the A.D.A.,

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 3
ClerkAdmin/Official/Forms

 

Ct ee tay eR NEES IRR eee eggny

 

 
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 5 of 12

you must first obtain a Notice of Right to Sue letter from the Equal

Employment Opportunity Commission.)

oO Other Federal Law (be specific):

 

 

o Relevant State Law (specify, if known):

 

 

c Relevant City or County Law (specify, if known):

 

 

¥
nue v\
It. STATEMENT OF CLAIM AW c&
Write a short and plain statement of your claim. Do not make legal arguments
or quote from cases. State the facts which show what happened, as well as
where and when it happened. State how each Defendant was involved and

explain what a Defendant did or did not do. Identify how each named

Defendant caused you harm or violated federal law. Write each statement in

numbered paragraphs, limited as far as practicable to a single event or incident.

If more than one claim is asserted, number each claim, and ensure that a short
and plain statement of facts supporting each claim is included in the facts

alleged. Attach no more than two (2) additional pages to state your claim.

tT Storted working at Skanshe ust
Sth Fast arwnd Fel 2b, 2017, T wes

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 4
ClerkAdmin/Official/Forms

 

 

 

seeecromsoeps

 
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 6 of 12

Statement of Claim, Continued (Page _ of )

Bad #4. od Less than Gi! Aise@gnamc
Ct the time Lf ua hired, and £

had evprnencé,

Thee Was fy3oaptes hj ved uth out
expe cnce inabang top fay wtih _/'s
20 ddllal ah her. tT "fund tod

hisdanics  Lheck stubs npn we Ah hing
lyr that Staks Yhesc& fiths

There was neve nd 2p aschipmin

for _no cMOloyce, WE all did tw Some
TH pe of work as labls and Carpark,

the (tason Stzhkd frm my folman
shestin For me not ity tho norey

lay the hb Panics ws ad /s
A¢dskkd 2 was lazy lke al! black

tobe Twas A { 4ited. fu/ taking Caer
‘arr (Na a Storm.

NDFL Se 7 (Re 16) Complaint Employ:
Cle Ad nin/Offic “irom

 

 

 
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 7 of 12

A. The discriminatory conduct at issue includes (check all that apply):
O Failure to hire
oO Termination of employment
O Failure to promote oo
O Failure to accommodate disability \/ -
SAvrnequa terms and conditions of employment AS
c Retaliation -

oO Other acts (specify):

 

(ATTENTION: Only those grounds raised in the charge filed with the
eee —

Equal Employment Opportunity Commission may be considered by the

ay

 

federal district court under the federal employment discrimination

statutes.)

B. The alleged discriminatory acts occurred on: Teh | 2018 ~ Jone S )20¥

QO Plaintiff sought employment with Defendant on Fel | 20171 or

 

a Was employed by Defendant from Felo , 2091 until Duet, IS) 2018

C. The location where Plaintiff was ee or s vy employment was:

Address: 245 Qe ¢\ 4 M SU ite Yoo
City, State, and Zip Code: Vi (q A Ci Beach VE 23 U5 2

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 6
ClerkAdmin/Official/Forms

 

 

 
EE EEE a

Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 8 of 12

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES
A. Plaintiff filed charges against Defendant with the Equal Employment
Opportunity Commission or the Florida Commission on Human Rights
Jorg, 4, 2018
B. Respondent(s) nained on the charging document were:

Stanska USN Chil Suthcastzn<

(If possible, attach a copy of the charges filed.)

 

on:

eh omnes

C. The Equal Employment Opportunity Commission: (check one)

O Has not issued a Notice of Right to Sue letter.

~wAssud a Notice of Right to Sue letter which I received on | ~ 07-20 20
eee

4 (Note: You must attach a copy of the Notice of Right to Sue letter
received from the Equal Employment Opportunity Commission to this
complaint.)

D. As claimed in the Equal Employment Opportunity Commission charging
document, Defendant discriminated against Plaintiff because of Plaintiff's:

oO Gender/Sex (please identify)

‘yRace (please identify) Pale LESS than hy Sais

 

 

 

 

—
Q Color (please identify)

 

O Religion (please identify)

 

O National origin (please identify)

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 7
ClerkAdmin/Official/Forms

 

 
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 9 of 12

Oo Disability/Perceived Disability (please identify)
O Age (please provide your year of birth only if you asserting a claim for

age discrimination)

 

g Other (please identify)

 

E. Plaintiff:

 
  
  
 

O Filed Cerning this discrimination with the Florida

n Human Relations on ; or

  
  
  
  

id not file.

 

F, If asserting a claim for age“discrimination, please indicate the amount of
time that has elapsed ince filing your charge of age discrimination with
the Equal Employment Opportunity Commission regarding the
Defendant’s gileged discriminatory conduct (check one):

O 60 dayg ore more have elapsed.

than 60 days have elapsed.

G. If this isa disability-related claim, did Defendant deny a request for a

reasonable accommodation? o Yes oO No

Explain:

 

 

NDFL Pro Se 7 (Rev, 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms

 

 

 

2m RE RSTO POSH ISNT TS EH MMPS we

mrronsy rhe
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 10 of 12

H. The facts as set forth above in Section III-of this complaint:
Q Are still being committed by Defendant against Plaintiff

Are no longer being committed by Defendant against Plaintiff

I. Plaintiff:
O Still works for Defendant

exe longer works for Defendant

Oc Was not hired

V. RELIEF

Briefly state what damages you are requesting and include the amounts of any
actual damages claimed and the basis for these amounts. Include any punitive

or exemplary damages requested and state the reasons you believe you are

entitled to such damages:

Both Poly - because I was ot Onl Asouentxt
due ty’ ny (GCE.

 

Ponte. damagS ~ because +the Cmpolayer
Kneis +he damages they Caused! fre
duc ty may le dnd wiflag in

dangelons environ Ments

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 9
ClerkAdmin/Official/Forms

 

 

 

 

 

 
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 11 of 12

Plaintiff also requests that the Court grant the following relief to Plaintiff:
c Defendant be directed to employ Plaintiff

Sete be directed to re-employ Plaintiff )
Oo Defendant be directed to promote Plaintiff

© Defendant be directed to

 

 

O Plaintiff seeks costs and fees involved in litigating this case and such other

relief as may be appropriate, including attorney's fees, if applicable.

VI. CERTIFICATION .

As required by Federal Rule of Civil Procedure 11, I certify by signing below

that to the best of my knowledge, information, and belief, this complaint: (1)

is

not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported

by existing law or by a non-frivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions have evidentiary support or,

will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
kA dmin/Official/Forms

10

 

 

 

 

 

PMS NENRESSRURI IS eRpARCRIE MMC Or
Case 3:20-cv-05950-MCR-EMT Document 8 Filed 03/10/21 Page 12 of 12

I agree to timely notify the Clerk’s Office if there is any change to my mailing

address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case. Mn

Date: % | 0] 20 Plaintiff's Signature: TMU / i

Printed Name of Plaimiff: NM Gt Cus bAy + oY)

Address: 27] 5 Harr, Sdn /z
Fensacdo, Fl, 2206

E-Mail Address: IVIGIS gouls YW) gynai/ ‘ (an
Telephone Number: $50 = 5, Z q ~ SSS it

 

( EMiFlK® oF PELVIC
So

tT carey NAL tc bE 44 Convey on
‘ C .
of fcuk (on ws te Cf 6 FU bw? frAl

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 ]
ClerkAdmin/Official/Forms

 

 

 

 
